DISMISS; Opinion issued April 9, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00114-CV

                     GENERAL TRUCK SALES, INC., Appellant
                                    V.
                SARA GARCIA AND VANESSA HERNANDEZ, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04410

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Francis
       Before the Court is appellees’ April 4, 2013 motion to dismiss the appeal. Appellees

contend the appeal should be dismissed for want of prosecution. Although notices have been

sent to appellant to pay the $175 filing fee and written verification that it has made arrangements

to pay for the clerk’s record, the Court has not received any response. The certificate of

conference accompanying appellees’ motion indicates that appellant is unopposed. Accordingly,

we grant appellees’ motion and dismiss the appeal. See TEX. R. APP. P. 42.3(b).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE

130114F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GENERAL TRUCK SALES, INC.,                         On Appeal from the 192nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-10-04410.
No. 05-13-00114-CV        V.                       Opinion delivered by Justice Francis.
                                                   Justices Lang and Evans, participating.
SARA GARCIA AND
VANESSA HERNANDEZ, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, SARA GARCIA and VANESSA HERNANDEZ,
recover their costs of this appeal from appellant, GENERAL TRUCK SALES, INC.


Judgment entered April 9, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




1300114.R.docx                               –2–